Citation Nr: 0822103	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  He died in June 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  The appellant disagreed with this decision later in 
December 2003.  She perfected a timely appeal in December 
2005 and requested a Travel Board hearing which was held at 
the RO in August 2005.

In November 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  In August 2007, the Board 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  She timely appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, the Court granted a joint motion 
for remand, vacating the Board's August 2007 decision and 
remanding the appeal to the Board.

Pursuant to the Court's February 2008 Order, the appeal is 
REMANDED again to the RO/AMC.  VA will notify you if further 
action is required on your part.



REMAND

In the Joint Motion, both parties requested remand so that VA 
could advise the appellant to submit signed release forms 
with the names and addresses of oncologists who provided a 
medical nexus relationship between the veteran's brain tumor 
and in-service herbicide exposure.  VA was directed to advise 
the appellant that she could obtain a medical nexus opinion 
from an oncologist or, in the alternative, to obtain the 
requested nexus opinion from the oncologists identified by 
the appellant.  VA also was directed to advise the appellant 
that she could submit treatment records for the veteran's 
forehead tumor and, if such records existed and were 
identified by the appellant, to obtain them.  Because the 
Board is bound by the Court's February 2008 Order granting 
the Joint Motion, a remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant 
advising her that she can obtain and 
submit a medical nexus opinion from the 
oncologists who related the veteran's 
brain tumor to his in-service herbicide 
exposure.  A copy of this letter, along 
with any response) from the appellant, 
must be included in the claims file.  

2.  If the requested opinion is not 
obtained and submitted by the appellant, 
or after the time for a response has 
expired, then send the appellant a letter 
asking her to submit signed release forms 
which identifies the names and addresses 
of the oncologists who related the 
veteran's brain tumor to his in-service 
herbicide exposure.  Also, ask the 
appellant to identify all VA and non-VA 
clinicians who evaluated or treated the 
veteran for a forehead tumor prior to his 
death and to submit signed release forms 
in order to obtain these records.  Once 
signed releases are received from the 
appellant, if the requested medical nexus 
opinion has not been provided, then 
request that the oncologists identified by 
the appellant provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's brain tumor was related to 
his in-service herbicide exposure.  Also, 
once signed releases are received from the 
appellant, obtain any treatment records 
for the veteran's forehead tumor.  Copies 
of the letters sent to the appellant and 
to the oncologists identified by the 
appellant must be included in the claims 
file.  Copies of any responses from the 
appellant and/or the oncologists she 
identified also must be included in the 
claims file.

3.  After completion of the foregoing, 
readjudicate the claim of service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

